Title: From John Adams to Charles Francis Adams, 21 March 1817
From: Adams, John
To: Adams, Charles Francis



Dear Charles
Q. March 21. 17

I now hope to see you, after 8 years Absence.
I cannot write you a formal Letter.
You have a kind of fame for a facility of learning Languages. Let me caution you against indulging that Curiosity too much. Languages are a boundless and unfathomable Ocean. Greek and Latin and Arithmatick and Geometry are your most proper Studies at present. French and Italian and German will be easy here after if you should have Occasion for them.
You have seen so much of the World, and such a Variety of Objects in Boston Russia, France and England, as are enough to confuse a head so young as yours. But as you are soon to return to America, I hope you will become Stationary in this Vicinity till your Education is compleated, till your Mind and Habits are formed and your bones hardened into Manhood.
Make the Choice of Hercules; take Prudence for your guide and She will lead your up the mountain where you will enjoy more perfect Satisfaction, than any flowery valleys or gaudy pleasure grounds below could afford you.
A.